PER CURIAM.
Franklin Jones appeals the sentences imposed after he admitted a technical violation of his probation. He admitted violating as to one of the seven counts alleged in the amended affidavit of violation of probation, and the state chose not to pursue the other counts. His assistant public defender filed a motion to withdraw and supporting brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
We note that the record contains an order of revocation of community control, which finds Jones violated with respect to all seven counts listed on the amended affidavit of violation of probation, although the record establishes that Jones admitted only one technical violation and the state decided not to proceed with the other counts. The order was not entered until about three weeks after Jones filed his notice of appeal, after the trial court had lost jurisdiction.
We affirm the revocation of probation and the sentences, see Robinson v. State, 373 So.2d 898 (Fla.1979), but we strike the order of revocation of probation because it was entered after the trial court lost jurisdiction. We remand with the direction that the trial court enter an order of revocation which reflects that Jones admitted violating his probation only as to one technical allegation: by leaving the county of his residence without the consent of his probation officer.

Affirmed; Remanded with Instructions.

WARNER, FORST and KLINGENSMITH, JJ., concur.